NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 15-55484

                Plaintiff-Appellee,              D.C. No. 2:10-cv-04465-DOC-
                                                 RNB
$30,464.00 IN U.S. CURRENCY,

                Defendant.                       MEMORANDUM*

                 v.

VERONICA ANA MARIA RAMIREZ,

                Claimant-Appellant,

                      Appeal from the United States District Court
                         for the Central District of California
                       David O. Carter, District Judge, Presiding

                            Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Veronica Ana Maria Ramirez appeals pro se from the district court’s

summary judgment in a civil forfeiture action under 21 U.S.C. § 881(a)(6) for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
$30,464 in U.S. currency that was seized from Ramirez’s residence. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. United States v.

$133,420.00 in U.S. Currency, 672 F.3d 629, 637 (9th Cir. 2012). We affirm.

      The district court properly granted summary judgment because, in light of

the evidence submitted by the government and the facts properly deemed admitted

due to Ramirez’s failure to respond timely to the government’s requests for

admission, Ramirez failed to establish a genuine dispute of material fact as to

whether there was no substantial connection between the seized currency and

illegal drug activity. See 18 U.S.C. § 983(c)(1) (“[T]he burden of proof is on the

Government to establish, by a preponderance of the evidence, that the property is

subject to forfeiture . . . .”); Fed. R. Civ. P. 36(a)(3) (providing that a matter is

deemed admitted unless party serves timely answer or objection to request for

admission); Conlon v. United States, 474 F.3d 616, 621 (9th Cir. 2007)

(“Unanswered requests for admissions may be relied on as the basis for granting

summary judgment.”); United States v. Currency, U.S. $42,500.00, 283 F.3d 977,

980 (9th Cir. 2002) (funds must be traceable to drug trafficking taking into account

all facts cumulatively); United States v. $22,474.00 in U.S. Currency, 246 F.3d
1212, 1217 (9th Cir. 2001) (“Evidence of a prior drug conviction is probative of

probable cause.”); United States v. $93,685.61 in U.S. Currency, 730 F.2d 571, 572

(9th Cir. 1984) (currency forfeitable where found in the same room as drug


                                            2                                      15-55484
paraphernalia).

      AFFIRMED.




                  3   15-55484